Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the AF consideration program request filed on February 2, 2022. Applicant's amendment  filed on February 2, 2022 has been entered. Claims 1, 2  and 4-17 are currently pending. Claims 3 and 18 have been canceled and claim 1 has been amended. No claims were newly added.   
Claims 4-17 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. As previously noted, the method claims of Group II or III would be subject to rejoinder if product (used in the methods) claims are found allowable.  
The examiner has previously acknowledged receiving the Declaration under 37 C.F.R. § 1.132 executed by Dr. Stephen E. Braun (The Braun Decl.)
Therefore, claims 1 and 2 are currently under examination to which the following grounds of rejection are applicable.
Applicant’s representative was contacted on February 7, 2022  to amend claim 1 and to cancel claims 4-17 to set forth the claims filed on February 3, 2022 in condition for allowance.
Authorization for the examiner’s amendment was given by Mr. Meng-Tien Hsieh on February 9, 2022 .    
Examiner’s amendment
Claims 4-17 have been canceled.
Claim 1 has been rewritten as follows:
A pharmaceutical composition, said composition comprising isolated mesenchymal stem cells (MSCs) wherein said isolated MSCs have been transfected with a lentiviral 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest the medium composition as claimed. 
	As applicants content at page 2, paragraph 10  of the Braun Decl. “The safety concerns of random insertion into the cell genome as well as low transfection efficiency are the main reasons researchers avoid using MSC as a host cell. Transfection is low efficiency for integration and expression, and low risk for genome toxicity. On the other hand, lentiviral integration is high efficiency and low risk for random insertion.” and at paragraph 14 of the Braun Decl., applicants concede, based on the cited reference, there is no teaching on how to transfect MSCs with a lentiviral expression vector that encodes the full-length heavy and light chains of an anti- HIV fusion inhibitory antibody. As such, a person skilled in the art could not have arrived at MSC transfected with a lentiviral vector as claimed encoding the full length of the light and heavy chains consisting of N6, 10E8v4 and 35022. 
As applicants assert at page 4 of the remarks filed on February 2, 2022 “constructing lentiviral constructs incorporating both the heavy chain and light chains of the three antibodies to be subsequently transfected into MSCs in order to create HIV antiviral fusion inhibitor have not been done. “(Figures 11C and 13).

Withdrawn rejections
Claim objection
In view of Applicants’ cancelation of claim 18, the objection to claim 18 to under 37 CFR 1.75 as being a substantial duplicate of claim 1 is rendered moot.
Claim Rejections - 35 USC § 112 – written description
In view of applicants’ amendment of claim 1 and cancelation of claims 3 and 18, the rejection of Claims 1-3 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.

Conclusion
Claim 1 and 2 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633